IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 4, 2009
                               No. 08-41150
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

RICHARD KEITH TAYLOR,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 4:08-CR-16-ALL


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
      Richard Keith Taylor pleaded guilty to being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1), and was sentenced to 235 months
of imprisonment. Taylor challenges the district court’s denial of a reduction in
his base offense level pursuant to U.S.S.G. § 3E1.1. He argues that the district
court should not have withheld the two-level adjustment for acceptance of
responsibility on the grounds that he waited until the morning of trial to enter



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-41150

his guilty plea. Further, he argues that he truthfully admitted the conduct
comprising the offense early in the proceedings and that he did not enter a guilty
plea earlier because he lacked an “understanding of the process,” lacked
“communication with counsel representing him through the time of his plea,”
and lacked a “clear understanding of the ‘armed career’ provisions and how they
created a minimum fifteen (15) year sentence for his offense.”
      An appellate court’s review of a sentence must start with the issue
whether the district court committed any “significant procedural error, such as
failing to calculate (or improperly calculating) the Guidelines range.” Gall v.
United States, 128 S. Ct. 586, 597 (2007).        We review the district court’s
interpretation or application of the Sentencing Guidelines de novo, and its
factual findings for clear error. United States v. Armstrong, 550 F.3d 382, 404
(5th Cir. 2008), petition for cert. filed (Mar. 16, 2009) (No. 08-9339).
      Whether a defendant clearly demonstrates an acceptance of responsibility
is a question of fact. United States v. Perez, 915 F.2d 947, 950 (5th Cir. 1990).
A finding that a defendant has not accepted responsibility is examined under a
standard of review even more deferential than a pure clearly erroneous
standard. United States v. Angeles-Mendoza, 407 F.3d 742, 753 (5th Cir. 2005);
see also § 3E1.1, comment. (n.5). This court “will affirm a sentencing court’s
decision not to award a reduction under [§ 3E1.1] unless it is without
foundation.” United States v. Solis, 299 F.3d 420, 458 (5th Cir. 2002) (internal
quotation marks and citation omitted).
      This court has routinely upheld the denial of a reduction for acceptance of
responsibility when a defendant waits until the eve of trial to enter a guilty plea.
See United States v. Diaz, 39 F.3d 568, 570 (5th Cir. 1994); United States v.
Wilder, 15 F.3d 1292, 1299 (5th Cir. 1994). The record indicates that Taylor
rejected two plea offers by the Government during the course of the proceedings
and instead waited until the morning of trial to enter a guilty plea. Further, the
district court determined that Taylor’s attitude at the sentencing hearing did not

                                         2
                                  No. 08-41150

reflect responsibility or contrition for his actions. The district court’s denial of
the downward adjustment for acceptance of responsibility was not without
foundation. See Solis, 299 F.3d at 458. Taylor has not shown that the district
court clearly erred in denying a reduction for acceptance of responsibility. See
Armstrong, 550 F.3d at 404.
      AFFIRMED.




                                         3